DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information processing apparatus” in claim 1-14; and “imaging apparatus”, “receiver”, and “information processing apparatus” in claims 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is also noted that some of the method claims in this application include contingent limitations, which are interpreted in the manner described in MPEP 2111.04 II. The interpretation may be overcome by amending those claims to positively recite the condition as occurring as a step in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites a second “controller”, but it is unclear if this is the same “controller” recited in claim 15 because the name is identical and not distinguished from the first instance of “controller”.
Claim 20 recites a second “information processing apparatus”, but it is unclear if this is the same “information processing apparatus” recited in claim 15 because the name is identical and not distinguished from the first instance of “information processing apparatus”.
Claims 20 recites a second controller, but it is unclear if this is the same “controller” recited in claim 15 because the name is identical and not distinguished from the first instance of “controller”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 refers to claim 15, but does not include the entire structure of claim 15. For reference, Claim 20 properly depends on claim 15 by including the entire structure of claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ro (US 2017/0148320A1).
Regarding claim 1, Ro teaches an information processing method for a vehicle, the information processing method comprising: capturing and storing images of an area in front of the vehicle (captured via camera, stored in the electronic control unit; Figures 1-2; Paragraphs 0024-0026, 0029, 0042); and acquiring information on a speed of the vehicle (Paragraphs 0029, 0032, 0047-0050, etc.).
The remaining step of "transmitting an image to an information processing apparatus" is contingent upon the condition "when a judgment is made that a change in speed equal to or greater than a threshold occurs while the vehicle is traveling in a predetermined section, the image being captured during a predetermined period that includes a time when the judgment is made." As set forth in MPEP 2111.04 II, the courts have held that "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." Therefore, Ro does not need to disclose this step in order to anticipated the claimed invention. If the claim is amended to positively recite that the judgement is made, as a step in the claimed invention, then this interpretation will be overcome.
Nevertheless, Ro teaches transmitting an image to an information processing apparatus (image from camera transmitted to receiving unit 221 and determination unit 222 of ECU 22; or speed limit image transmitted to display on the cluster 23) when a judgment is made that a change in speed equal to or greater than a threshold occurs (Paragraph 0050) while the vehicle is traveling in a predetermined section (e.g. toll gate area), the image being captured during a predetermined period that includes a time when the judgment is made (this is an extremely broad period of time)(Paragraphs 0025, 0037, 0042, 0046, 0050-0056).
It is also noted that the claim recites "a change in speed" rather than "a change in measured vehicle speed". Therefore, the limitation may be interpreted more broadly as referring to a change in speed limit greater than an arbitrarily selected threshold such as zero.
Regarding claim 2, Ro discloses the invention of claim 1 as discussed above, and this limitation merely adds definition to the contingent limitation recited in claim 1. Nevertheless, Ro teaches that the predetermined section is a section in which a dynamic sign is installed, since the sign designation for use in the method is not designated as static or dynamic signs only. Furthermore, a dynamic sign can be placed anywhere, and the claim does not even state that this specific dynamic sign is used in the method.
Regarding claim 3, Ro discloses the invention of claim 1 as discussed above, and teaches transmitting information on a speed acquired during the predetermined period to the information processing apparatus together with the image captured during the predetermined period (Paragraphs 0037, 0042, 0046, 0050-0056). 
Regarding claim 4, Ro discloses the invention of claim 1 as discussed above, and teaches that the capturing and storing images of the area in front of the vehicle comprises continuously capturing and storing images of the area in front of the vehicle while the vehicle is traveling (the capturing and storing is continuously performed, as is readily apparent from the detailed description of the invention). 
Regarding claim 5, Ro discloses the invention of claim 1 as discussed above, and teaches a non-transitory computer readable medium (memory of ECU 22) storing a program configured to cause an in-vehicle apparatus mounted in the vehicle to execute the information processing method of claim 1. 
Regarding claim 6, Ro discloses the invention of claim 5 as discussed above, and teaches that the predetermined section is a section in which a dynamic sign is installed, since the sign designation for use in the method is not designated as static or dynamic signs only. Furthermore, a dynamic sign can be placed anywhere, and the claim does not even state that this specific dynamic sign is used in the method. 
Regarding claim 7, Ro discloses the invention of claim 5 as discussed above, and teaches transmitting information on a speed acquired during the predetermined period to the information processing apparatus together with the image captured during the predetermined period (Paragraphs 0037, 0042, 0046, 0050-0056).  
Regarding claim 8, Ro discloses the invention of claim 5 as discussed above, and teaches that the capturing and storing images of the area in front of the vehicle comprises continuously capturing and storing images of the area in front of the vehicle while the vehicle is traveling (the capturing and storing is continuously performed, as is readily apparent from the detailed description of the invention).  
Regarding claim 9, Ro teaches an information processing method for an information processing apparatus (20/22) configured to communicate with a vehicle, the information processing method comprising performing image analysis, upon receiving an image of an area in front of the vehicle from the vehicle, as to whether a road sign is included in the image (Paragraphs 0024-0026, 0037, 0042, 0046, 0050-0056).
It is noted that the step "performing image analysis...as to whether a road sign is included in the image" is contingent on the condition "upon receiving an image of an area in front of the vehicle from the vehicle", and may be treated in the same manner as the contingent limitation in claim 1.
Regarding claim 10, Ro discloses the invention of claim 9 as discussed above, and this limitation merely adds definition to the contingent limitation recited in claim 9. Nevertheless, Ro teaches that the image of the area in front of the vehicle is an image captured during a predetermined period that includes a time when it is judged that a change in speed equal to or greater than a threshold occurs (Paragraph 0050) while the vehicle is traveling in a predetermined section (Paragraphs 0025, 0037, 0042, 0046, 0050-0056).
Regarding claim 11, Ro discloses the invention of claim 9 as discussed above, and teaches performing image analysis, when a road sign is included in the image, as to a number included in the road sign (a speed limit is determined from the image which includes the road sign, as discussed throughout the paragraphs cited above).
Regarding claim 12, Ro discloses the invention of claim 9 as discussed above, and teaches a non-transitory computer readable medium (memory of ECU 22) storing a program configured to cause the information processing apparatus to execute the information processing method of claim 9. 
Regarding claim 13, Ro discloses the invention of claim 12 as discussed above, and teaches that the image of the area in front of the vehicle is an image captured during a predetermined period that includes a time when it is judged that a change in speed equal to or greater than a threshold occurs (Paragraph 0050) while the vehicle is traveling in a predetermined section (Paragraphs 0025, 0037, 0042, 0046, 0050-0056).
Regarding claim 14, Ro discloses the invention of claim 12 as discussed above, and teaches performing image analysis, when a road sign is included in the image, as to a number included in the road sign (a speed limit is determined from the image which includes the road sign, as discussed throughout the paragraphs cited above).
Regarding claim 15, Ro teaches an in-vehicle apparatus comprising: a memory configured to store images captured by an imaging apparatus mounted in a vehicle, of an area in front of the vehicle (ECU 22 stores images from Camera 21 which captures frontal images; Figures 1-2; Paragraphs 0024-0026, 0029, 0042); a receiver (ECU 22) configured to receive information on a speed of the vehicle (Paragraphs 0029, 0032, 0047-0050, etc.); and a controller (programming of ECU 22) configured to judge whether a change in speed equal to or greater than a threshold occurs (Paragraph 0050) while the vehicle is traveling in a predetermined section (e.g. toll gate area), wherein when a judgment is made that a change in speed equal to or greater than the threshold occurs, the controller transmits an image captured during a predetermined period that includes a time when the judgment is made (this is extremely broad period of time) to an information processing apparatus (20) (Paragraphs 0025, 0037, 0042, 0046, 0050-0056).
Regarding claim 16, Ro discloses the invention of claim 15 as discussed above, and Ro teaches that the predetermined section is a section in which a dynamic sign is installed, since the sign designation for use in the method is not designated as static or dynamic signs only. Furthermore, a dynamic sign can be placed anywhere, and the claim does not even state that this specific dynamic sign is used in the method.
Regarding claim 17, Ro discloses the invention of claim 15 as discussed above, and teaches that the controller is configured to transmit information on a speed acquired during the predetermined period to the information processing apparatus together with the image captured during the predetermined period (Paragraphs 0037, 0042, 0046, 0050-0056).  
Regarding claim 18, Ro discloses the invention of claim 15 as discussed above, and teaches a vehicle comprising the in-vehicle apparatus (See entire detailed description and Figures).
Regarding claim 19, Ro discloses the invention of claim 15 as discussed above, and teaches a communication interface configured to communicate with the in-vehicle apparatus of claim 15; wherein the controller is configured to perform image analysis, upon acquiring an image of the area in front of the vehicle from the vehicle via the communication interface, as to whether a road sign is included in the image (See description of this function in the paragraphs cited above).
Regarding claim 20, Ro discloses the invention of claim 15 as discussed above, and teaches the information processing apparatus (20) comprising: a communication interface configured to communicate with the in-vehicle apparatus (cluster 23 or speaker 50, for example); and the controller (22) configured to perform image analysis, upon acquiring an image of the area in front of the vehicle from the vehicle via the communication interface, as to whether a road sign is included in the image (See description of this function in the paragraphs cited above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747